Title: To Thomas Jefferson from Jared Mansfield, 7 July 1803
From: Mansfield, Jared
To: Jefferson, Thomas


          
            Sir, 
                     
            West-Point July 7th. 1803
          
          After I had the honor of my last interview with you at Washington, I repaired to the Secretary of the treasury’s Office; In conversation with him on the subject of allowing my account of travelling expences to the seat of government, I found, that he considered himself unauthorized by the law to advance any money, or pay for any expenses which may arise, except that of instruments; & even this, it would appear, was not to be made in advance. At that time I considered my Own personal property as abundantly sufficient to set me forward, even if every expence incident to the business should be derived from it. Accordingly since my arrival in these parts, I have assiduously endeavoured from my own means to prepare for the business, to which you have thought proper to appoint me. I am sorry that circumstances do not afford me much prospect of success, unless aided by something in advance. The expence of travelling with a family must be considerable, & the expence of the instruments more serious. These cannot be procured without money in hand. The credit of the U. States, even If I were authorized to pledge it would not Answer.
          I confess, Sir, that I was not sufficiently apprized, while at Washington of these difficulties, otherwise I should have represented them to you in person—I am of opinion however, that you will condescend to enquire into every thing admissible for this service, & that you will grant me every indulgence, consistent with the duties of your high station.
          If I am to embark in this undertaking, it is necessary that the instruments be in a state of preparation, particularly those, which it may require time to adjust, as I should by no means risque my own reputation & the honor of the country on those which might be imperfect & inaccurate.
          In making this address, I beg to be understood, not as asking any thing extraordinary from the pay allowed by Law, but merely by way of advance, that I may be enabled to procure what is indispensable for such a new employment. I should neither expect, nor desire any emoluments beyond my salary; but advances must be made for the instruments, & they may be made with equal propriety for any other object connected with the service, especially when on account for services past or to come.—
          I am sorry to have troubled you thus much on this subject. I feel too sensibly the honor intended me, by your invitation to accept of an office more lucrative, & better suited to my Genius than perhaps any other in the U. States, to admit for a moment any idea of intrusion, or trespassing on your time. It appeared to me necessary that you should be informed of the circumstances relative to this business, both as the fittest judge of what would be proper & right to be pursued, & the only One who can obviate the difficulties which are Opposed to subordinate Officers. I am
          Sir, with the sincerest attachment Yours Obet Humbe Servt
          
            Jared Mansfield
          
        